Title: To Thomas Jefferson from William Pollard, 26 June 1792
From: Pollard, William
To: Jefferson, Thomas



Sir
Front above Callowhill Street No. 263 June 26th. 1792.

Having brought the Machine for spinning Cotton to perfection, which your board was pleased to grant me a Patent for; and having erected a small Mill which will shew in some measure to what extent it may be carried, and its usefullness in such a Country as ours, I shall be very hapy if you, Sir, Mr. Randolph and General Knox will honor me with a visit, I think it will please you because it promises to be very usefull, if you can spare any hour this Week and be pleased to let me know I will write to or call on the other Gentlemen, any other Gentlemen I shall be glad to see; I think it probable that our worthy President wou’d be pleased to see it if you, Sir, wou’d be pleased to mention it to him, I am very respectfully Sir your most obedt. Servant

Wm. Pollard

